UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 1, 2012 CAMPBELL FUND TRUST (Exact name of registrant as specified in charter) Delaware 000-50264 94-6260018 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o Campbell & Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item3.02 Unregistered Sales of Equity Securities. On March 1, 2012,Registrant sold equity securities in Registrant ("Units of Beneficial Interest") to existing and/or new unitholders of Registrant in transactions that were not registered under the Securities Act of 1933, as amended (the "Securities Act").The aggregate consideration for Units of Beneficial Interest sold onMarch 1, 2012was $5,828,524.98, $125,006.15 and $509,044.81 in cash for Series A, Series Band Series W, respectively.The Units of Beneficial Interest were issued by Registrant in reliance upon an exemption from registration under the Securities Act set forth in Section 4(2) of the Securities Act, as transactions not constituting a public offering of securities because the Units of Beneficial Interest were issued privately without general solicitation or advertising.In connection with the sales of the Units of Beneficial Interest described above, there were no underwriting discounts or commissions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMPBELLFUND TRUST By: Campbell & Company, Inc., its Managing Operator Date: March8, 2012 By: /s/ Thomas P. Lloyd Thomas P. Lloyd General Counsel
